Citation Nr: 1826526	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral knee disability, which had its onset in service and/or stems from complaints and/or abnormal findings shown in service.  He argues that he has had symptoms of knee pain and swelling since service; he further argues that the diagnosis for chronic tendonitis in service was incorrect and that he actually had meniscal tear of the left knee.

The Board finds that remand is necessary because the June 2011 VA examination is inadequate as a complete rational for the negative medical opinion was not provided.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).


Accordingly, the case is REMANDED for the following action:

1.  All pertinent treatment record dated between service separation in 2003 and 2010 should be identified by the Veteran and obtained by the AOJ.

2.  Schedule the Veteran for an examination by an appropriate clinician to determine the nature and etiology of all knee disorders.  The examiner must opine on whether any right and/or left knee disability shown on examination had its onset in service, or is at least as likely related to an in-service injury, event, or disease.  The report should reflect consideration of the STRs documenting bilateral knee complaints and findings for bilateral patellofemoral syndrome and tendonitis, along with the WebMD article submitted by the Veteran in October 2013.  The examiner should accept the Veteran's history as truthful even if not documented unless otherwise incongruous with the record.  The examiner should further address the Veteran's theories that (a) his in-service symptoms progressed to the currently shown disorders (including arthritis and left knee meniscal tear, and (b) that he had in-service left knee meniscal tear that was incorrectly diagnosed as chronic tendonitis.  The examiner is encouraged to discuss any in-service tests to support his/her conclusions (e.g. McMurray's test, Lachman's test, etc.).

A complete rationale is required for the medical opinion.  A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




